MANNHEIMER, Judge,
concurring.
I concur in the decision of this case for reasons slightly different from the majority’s. I believe that the legislature has the authority to declare whether a period of probation imposed by a sentencing court *1294will run concurrently with or consecutively to a prisoner’s parole. The legislature has exercised that authority in AS 33.20.040(c). This statute presently states that probation runs concurrently with mandatory parole. Under the limited retroactivity provision of ch. 47, §§ 1-2, SLA 1988, the present statute governs all prisoners who were incarcerated on or after September 13, 1987, regardless of when they committed their crimes. Tarbell, however, was released from custody on December 30, 1986, so the present statute does not apply to him.
From January 1986 until September 1987, the former version of AS 33.20.040(c) embodied the opposite rule: probation commenced only after mandatory parole had been completed. See ch. 88, §§ 3-4, 10, SLA 1985. However, Tarbell’s offense was committed before the legislature enacted this earlier version of AS 33.20.040(c), so the former statute does not apply to him either.
Because Tarbell committed his crimes before the legislature regulated the relationship between probation and parole, I concur in the majority’s conclusion that the sentencing court was free to structure the relationship between Tarbell’s probation and his potential parole release as the court saw fit. The question then becomes: What did the sentencing judge intend when he ordered that Tarbell’s probation would expire “five years following [Tarbell’s] release from incarceration”?
If this provision of Tarbell’s judgement is read literally, Tarbell’s probation would be triggered by his release on mandatory parole. Under the same reading, Tarbell’s probation might have been triggered even earlier if he had been released on discretionary parole under AS 33.16.100 or on furlough under AS 33.30.101-131. One may doubt that the judge who sentenced Tarbell envisioned these possibilities and structured Tarbell’s probation to take account of them. However, when the interpretation of a criminal judgement is disputed, this court’s duty is to select, from among reasonable constructions of the judgement, the construction most favorable to Tarbell.
In this case, the reasonable construction most favorable to Tarbell is that his probation began on the day following his release from prison on parole. This being so, Tarbell’s probation supervision ended on December 30, 1991 — thus ending the Department of Corrections’ authority to search Tarbell’s residence without a warrant.